Citation Nr: 0426003	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  In the January 1999 rating 
decision, the RO granted service connection for PTSD, and 
assigned a disability evaluation of 30 percent.  In June 
1999, the veteran submitted a notice of disagreement with the 
disability evaluation of the January 1999 rating decision.  
In July 1999, the RO issued the statement of the case; in 
October 1999, the veteran submitted his substantive appeal.  
In January 2001, the Board remanded this issue.  In June 
2003, the RO increased the disability evaluation to 70 
percent disabling for the veteran's PTSD.  

In July 2004, the RO denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  In VAOPGCPREC 6-96, VA General 
Counsel clarified that when the issue of entitlement of a 
TDIU rating for a service-connected disability is raised in 
connection with a claim for an increased disability rating or 
an initial disability rating for such disability, the Board 
would have jurisdiction to consider that issue.  In this 
case, the veteran has raised a TDIU claim in connection with 
a claim for an initial disability rating for PTSD; therefore, 
even without a notice of disagreement, the statement of the 
case, or the substantive appeal, the Board has jurisdiction 
to consider this TDIU issue.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial disability rating.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

A May 2002 Authorization and Consent to Release Information 
form shows that the Community Services Program provides 
treatment for the veteran's PTSD.  Clinical documentation of 
the cited treatment is not of record.  VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran's most recent VA PTSD examination did not address 
all the criteria delineated in the Schedule For Rating 
Disabilities to rate his PTSD.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that VA compensation examination is required in 
resolving this issue.

A report of a June 2003 VA compensation examination reflects 
that the veteran complained of chronic leg pain and showed 
the examiner a letter, written by his daughter, documenting 
the pain.  A report of an April 2004 VA compensation 
examination reflects that the examiner opined that the 
veteran's degenerative joint disease of his knees and 
arthralgia may be related to his service-connected leg 
disabilities.  Under the circumstances, the Board finds that 
these statements reasonably raises claims for (1) an 
increased disability evaluation for his shell fragment wounds 
of his thighs; (2) service connection for degenerative joint 
disease of the knees; and (3) service connection for 
arthralgia, possibly from herbicide exposure.  The Court has 
held that the Board must review all issues which are 
reasonably raised from a liberal reading of the veteran's 
records.  See Myers v. Derwinski, 1 Vet. App. 127, 129-30 
(1991); see also Owens v. Brown, 7 Vet. App. 429 (a claim for 
service connection for temporomandibular joint syndrome was 
found to reasonably raise an issue of service connection for 
tooth extraction).  

At the August 2003 VA medical visit, the veteran informed the 
examiner that he had difficulty at work because of the 
constant walking and standing.  Furthermore, the report of a 
May 2004 VA compensation examination conveys that the 
examiner attributed the veteran's arthralgia (i.e., pain in 
the hands) to the veteran's unemployment status.  For the 
reasons stated above, the issues of an increased disability 
for his shell fragment wounds of bilateral thighs, service 
connection for degenerative joint disease of the knees, and 
service connection for arthralgia is inextricably intertwined 
with the certified issue of a total disability rating for 
compensation purposes based on individual unemployability.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there is an outstanding matter 
that must be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claims.

2. The RO should ask the veteran to 
provide information as to all treatment 
of his PTSD, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  

?	Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, including the 
Community Services Program, and 
request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  
?	All evidence obtained should be 
associated with the veteran's claims 
folder.  If the RO is unable to obtain 
any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3. The RO should then request that copies 
of all VA clinical documentation after 
June 15, 2004 pertaining to treatment of 
the veteran's PTSD be forwarded for 
incorporation into the record.  

4. The RO should adjudicate the veteran's 
entitlement to an increased disability 
evaluation for his shell fragment wounds 
of the thighs; service connection for 
degenerative joint disease of the knees; 
and service connection for arthralgia.  
The veteran should be informed in writing 
of the resulting decision and his 
associated appellate rights. The issue is 
not on appeal unless the veteran submits 
a notice of disagreement and a 
substantive appeal as to these issues.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his PTSD.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

?	The examiner should specify whether 
the veteran manifests any of the 
following:

(a) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

(b) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

?	The examiner is additionally requested 
to offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected PTSD, 
and/or the shell fragment wounds of 
the thighs, and/or any recently 
adjudicated service-connected 
disabilities, if any, is of such 
severity that he is unable to obtain 
or maintain substantially gainful 
employment.  The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it.  Using language such 
as "may or might have caused" or 
could have caused" is not acceptable 
for the purposes of this examination. 

?	A report should be prepared and 
associated with the veteran's VA 
claims folder.  The rationale for all 
opinions expressed must also be 
provided.  If the examiner is unable 
to render any opinion requested, it 
should be so indicated on the record, 
and the reasons should be noted. 

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
issues of an initial disability rating 
for PTSD and total disability rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

